Exhibit 10.6

 

CONSENT AND TECHNICAL MODIFICATION AGREEMENT

 

April 7, 2020

 

The undersigned are parties to that certain Second Amended and Restated Credit
Agreement dated as of September 2, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Burlington Coat
Factory Warehouse Corporation, a Florida corporation (the “Lead Borrower”), the
other Borrowers party thereto, the Facility Guarantors party thereto, the
Lenders party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Lead Borrower has requested that Administrative Agent consent to modify the
definition of Qualifying Senior Secured Debt to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth below:

““Qualifying Senior Secured Debt” means any Indebtedness of any Loan Party (i)
secured by a Lien which is pari passu to the Lien of the Term Loan Collateral
Agent on the Collateral and which is junior and subordinate to the Lien of the
Collateral Agent with respect to the ABL Priority Collateral, (ii) no part of
the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or otherwise) prior to
the date that is six months after the Maturity Date (it being understood that
any required (x) offer to purchase or (y) prepayment obligation in respect of
such Indebtedness as a result of a change of control, similar event, or asset
sale shall not violate the foregoing restriction), and (iii) which is subject to
the terms of a Qualifying Pari Passu Intercreditor Agreement.”.

Administrative Agent hereby consents to the foregoing modifications in
accordance with Section 9.02(d)(y)(ii) of the Credit Agreement.

[Remainder of page left intentionally blank]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,
as lead borrower

 

 

By:/s/ David Glick

Name: David Glick

Title: Senior Vice President of

Investor Relations and Treasurer

 

 

Bank of America, N.A.,
as Administrative Agent

 

 

By:/s/ Roger Malouf

Name: Roger Malouf

Title: Senior Vice President

 